 


114 HRES 810 EH: Expressing the sense of the House of Representatives regarding the life and work of Elie Wiesel in promoting human rights, peace, and Holocaust remembrance.
U.S. House of Representatives
2016-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
114th CONGRESS
2d Session
H. RES. 810
In the House of Representatives, U. S.,

September 12, 2016
 
RESOLUTION
Expressing the sense of the House of Representatives regarding the life and work of Elie Wiesel in promoting human rights, peace, and Holocaust remembrance.
 
 
Whereas Elie Wiesel was born in Sighet, Romania, on September 30, 1928, to Sarah Feig and Shlomo Wiesel;  Whereas in 1944, the Wiesel family was deported to the Auschwitz concentration camp in German-occupied Poland; 
Whereas in 1945, Wiesel was moved to the Buchenwald concentration camp in Germany, where he was eventually liberated;  Whereas Wiesel's mother and younger sister, Tzipora, died in the gas chamber at Auschwitz and his father died at Buchenwald; 
Whereas Wiesel and his two older sisters, Beatrice and Hilda, survived the horrors of the Holocaust;  Whereas after World War II Wiesel studied in France, worked as a journalist, and subsequently became a United States citizen in 1963; 
Whereas Wiesel's first book Night, published in 1958, told the story of his family’s deportation to Nazi concentration camps during the Holocaust and has been translated into more than 30 languages and reached millions across the globe;  Whereas Wiesel would go on to author more than 60 books, plays, and essays imparting much knowledge and lessons of history on his readers; 
Whereas in 1978, Wiesel was appointed to chair the President's Commission on the Holocaust, which was tasked with submitting a report regarding a suitable means by which to remember the Holocaust and those who perished;  Whereas in 1979, the Commission submitted its report and included a recommendation for the creation of a Holocaust Memorial/Museum, education foundation, and Committee on Conscience; 
Whereas in 1980, Wiesel became the Founding Chairman of the United States Holocaust Memorial Council and helped lead the effort for the United States Holocaust Memorial Museum to open its doors in 1993;  Whereas in 1986, Wiesel and his wife, Marion, created The Elie Wiesel Foundation for Humanity in order to fight indifference, intolerance, and injustice; 
Whereas Wiesel, dedicated to teaching, served as a Visiting Scholar at Yale University from 1972 to 1976, professor at the City University of New York from 1972 to 1976, and Boston University from 1976 until his passing;  Whereas Wiesel has received several awards for his work to promote human rights, peace, and Holocaust remembrance, including the Nobel Peace Prize, Presidential Medal of Freedom, the United States Congressional Gold Medal, the National Humanities Medal, the Medal of Liberty, the rank of Grand-Croix in the French Legion of Honor, and the United States Holocaust Memorial Museum Award; and 
Whereas, on July 2, 2016, at the age of 87, Elie Wiesel passed away, leaving behind a legacy of ensuring a voice for the voiceless, promotion of peace and tolerance, and combating indifference, intolerance, and genocide: Now, therefore, be it  That the House of Representatives—
(1)extends its deepest sympathies to the members of the family of Elie Wiesel in their bereavement; and (2)urges the continuation of the monumental work and legacy of Elie Wiesel to preserve the memory of those individuals who perished and prevent the recurrence of another Holocaust, to combat hate and intolerance in any manifestation, and to never forget and to learn from the lessons of history. 

Karen L. Haas,Clerk.
